Citation Nr: 1134469	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as due to herbicide exposure and diabetes mellitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had service with the Air Force from June 1962 to November 1967, Navy from September 1973 to June 1974, and Army from March 1976 to November 1978.  He also had service in the Air Force Reserves and California National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides when TDY in Vietnam from Okinawa where he reports service from February 1963 to November 1964.  Thus, he contends that he is entitled to service connection for diabetes mellitus and peripheral neuropathy.

The Board's careful review of the record indicates that the Veteran's service personnel records do not cover all of his military service.  Even though the folder represents itself as the entire personnel file (201 file), the records directly related to his service with the Air Force between June 1962 and November 1967 are conspicuously absent.  His service during these years is referenced on documents related to his entire period of service, but records from these years are not present.  Therefore, the Board determines that a remand is necessary so that additional efforts may be made to obtain outstanding service personnel records.

Accordingly, the case is REMANDED for the following action:

1. Make additional requests to the National Personnel Records Center for all service personnel records for the Veteran for all periods of active and reserve service with the Air Force, Air Force Reserves, Navy, and Army.  The request should specifically identify the Veteran's unit of Air Force service when he was in Okinawa, the 6922nd Security Wing.

2. Request service personnel and treatment records for the Veteran directly from his reserve unit: 349 Military Aircraft Wing, Travis Air Force Base, CA, 94535.

3. Request service personnel and treatment records for the Veteran directly from the California National Guard Adjutant General's Office.

4. Request a search of the history of the 6922nd Security Wing for information related to activity in Okinawa and Vietnam between February 1963 and November 1964.

5. All requests and responses, positive and negative, with respect to the above actions should be associated with the claims file.   

6. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the March 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


